946 A.2d 92 (2008)
Joseph PILCHESKY, Appellant
v.
Edward RENDELL, Governor; State Senator Robert Mellow, Democratic Caucus Leader, Representative WM. Deweese, House Majority Leader; PA. State Senate President Pro Tempore, Joseph Scarnati; House of Representatives Speaker of The House, Dennis O'Brien; City Counsel of the City of Scranton; Mayor Chris Doherty of City of Scranton; The University of Scranton, Inc., Appellees.
No. 47 MAP 2007.
Supreme Court of Pennsylvania.
April 30, 2008.

ORDER
PER CURIAM.
AND NOW, this 30th day of April, 2008, the order of the Commonwealth Court is AFFIRMED.